Citation Nr: 1027890	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  07-26 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a compensable disability rating for right hand 
residuals of the repair of the 4th and 5th extensor tendon.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel







INTRODUCTION

The Veteran had active service from November 1990 until December 
1999.  
This matter originally came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a December 2005 rating decision 
from the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

This matter was previously before the Board in September 2009 and 
was remanded for additional evidence, including a new VA 
examination to determine the extent of the Veteran's current 
disability.  The Veteran received a VA examination in December 
2009 addressing that issue.

The issue of entitlement to an increased rating for the 
Veteran's service-connected post-operative residuals of a 
ganglion cyst, right wrist (major) was possibly supported 
by the December 2009 VA examination, which found the 
Veteran's right hand numbness to be due to that service-
connected disability.  The Veteran may inform VA if he 
wishes to seek entitlement to an increased rating on that 
basis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's service-connected right hand residuals of the 
repair of the 4th and 5th extensor tendon were previously rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5230.  The Veteran is 
seeking entitlement for a compensable rating for his service-
connected right hand residuals of the repair of the 4th and 5th 
extensor tendon.

In the present case, the Board observes that the competent 
medical evidence does not indicate that the Veteran currently has 
ankylosis of the fingers; however, the evidence does reflect that 
he now has some limitation of motion and right hand weakness.  

A September 1992 service treatment record indicates that the 
Veteran initially injured his right hand while working with an 
ice cream machine, when he sustained a laceration to the dorsum 
of his right ring finger and small finger on a sharp metal edge.  
The September 1992 examiner diagnosed the Veteran with a flap 
laceration dorsum right ring finger proximal interphalangeal 
joint, with small extensor hood laceration.  

The Veteran received a VA examination in November 2005.  The 
examiner noted that there was not much discrepancy between the 
right and left hands.  The examiner found no residuals of 
amputation and no ankylosis.  The examiner found some decreased 
range of motion.  The examiner found the Veteran's functional 
impairment to not be due to the tendon injuries; his motor nerves 
were intact.  The examiner opined that the reason for the hand 
becoming immobile did not fit with motor nerve compression.  The 
examiner also noted that complaints of pain and tingling on the 
dorsum of the hand were related to sensory nerves and did not 
cause motor functional impairment of the hand.  

A March 2009 VA examination found no gross deformity of the right 
hand, but found diminished sensation to light touch on the dorsal 
aspect of the fourth and fifth digits, mostly affecting the fifth 
digit.  The examiner also found some limitation of motion and no 
abnormal gap between the tips of the fingers and proximal 
transverse crease of the palm.  The examiner further found 
strength for pushing, pulling and twisting, as well as dexterity, 
to be normal.

According to the December 2009 VA examination report, the Veteran 
complained of right hand weakness with decreased grip strength 
and pain and numbness on the dorsal surface of the right hand.  
The examiner found mild tenderness to palpation at the proximal 
interphalangeal joints of the fourth and fifth digits.  The 
examiner found no abnormal gap between the tip of the thumb and 
the fingers or between the tip of the fifth finger and proximal 
transverse crease of the palm.  The examiner also found mildly 
diminished strength for pushing, pulling and twisting, as well 
as, mildly diminished dexterity for twisting and probing, with no 
significant difficulty with writing, touching or expression.

The December 2009 VA examiner diagnosed the Veteran with repair 
of extensor tendons to the fourth and fifth digits of the right 
hand.  The examiner opined that the right hand weakness and 
decreased range of motion was likely secondary to the service-
connected extensor tendon injury and subsequent repair.  

The record thus indicates that the Veteran's service-connected 
repair of extensor tendons to the fourth and fifth digits of the 
right hand may be rated, in the alternative, under the diagnostic 
codes responsible for rating muscle injuries, because such codes 
involve symptoms of right hand weakness and a decreased range of 
motion of the fingers.

In this regard, the Board finds that the potential application of 
other diagnostic codes, in light of the nature of the Veteran's 
service-connected disorder and the particular anatomical 
localization and symptomatology reported.  Such diagnostic codes 
may include:  Diagnostic Code 5307 (Muscle Group VII: function, 
flexion of the wrist and fingers); Diagnostic Code 5308 (Muscle 
Group VII: function, extension of wrist, fingers, and thumb); and 
Diagnostic Code 5309 (Muscle Group IX: function, forearm muscles 
and intrinsic muscles in delicate manipulative movements).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  But the medical record 
is unclear as to which specific muscle group, if any, would be 
most applicable for rating purposes.  

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  
However, where a medical examination does not contain sufficient 
detail to decide the claim on appeal, the Board must return the 
report as inadequate for evaluation purposes.  Hayes v. Brown, 9 
Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.  As discussed above, 
the VA examinations have generally indicated muscle weakness and 
decreased ranges of motion, but do not specify muscle groups and 
functions involved sufficiently for rating purposes.  Therefore, 
the Board must remand the claims for the Veteran to be afforded 
another VA C&P examination.

Accordingly, the case is REMANDED for the following actions:

1. The Veteran shall be provided an 
appropriate VA examination by an 
appropriate medical professional to 
determine the current nature, extent, and 
severity of his service-connected right 
hand residuals of the repair of the 4th 
and 5th extensor tendon.  This examination 
report shall specifically indicate whether 
Veteran's service-connected right hand 
residuals are manifested by injuries and 
symptoms to any muscle group or groups.  

In the event that the examiner determines 
that a muscle group is affected, the 
examiner's findings shall specifically 
include:

(a) the specific muscle groups involved 
with the residuals, including if any of 
the following are involved:

(1) impairment to Muscle Group VII, 
which includes the muscles arising 
from internal condyle of humerus 
(flexors of the carpus and long 
flexors of fingers and thumb, 
pronator) whose functions include 
flexion of wrist and fingers;  

(2)  impairment to Muscle Group VIII, 
which includes the muscles arising 
mainly from external condyle of 
humerus (extensors of carpus, 
fingers, and thumb; supinator), whose 
functions include extension of wrist, 
fingers and thumb; 

(3)  and impairment to Muscle Group 
IX, which includes the forearm 
muscles acting in strong grasping 
movements and are supplemented by the 
intrinsic muscles in delicate 
manipulative movements (intrinsic 
muscles of the hand: thenar eminence; 
short flexor, opponents, abductor and 
adductor of thumb; hypotehnar 
eminence; short flexor, opponens and 
abductor of little finger; 4 
lumbricales; 4 dorsal and 3 palmar 
interossei).

(b)  The examiner should also discuss 
whether the Veteran displays any cardinal 
signs and symptoms of  muscle disability, 
including:
      (a) loss of power
      (b) weakness
      (c) lowered threshold of fatigue
      (d) fatigue-pain
      (e) impairment of coordination
      (f) uncertainty of movement  

(c) If the examiner finds that the Veteran 
displays any cardinal signs and symptoms 
of muscle disability, the examiner should, 
if possible, discuss the degree of 
impairment caused by such signs and 
symptoms found.

(d)  The examiner should also discuss the 
presence (or absence) of any scars and 
whether they indicate a track through 
muscle tissue, any loss of deep fascia or 
muscle substance, impairment of muscle 
tonus and loss of power, a lowered 
threshold of fatigue when compared to the 
sound side, normal firm resistance of 
muscles compared with the sound side, and 
impairment of strength and endurance in 
comparison to the sound side, as well as 
any other objective findings, such as 
range of motion.

(e) The examination report or reports 
shall also provide for complete review of 
the Veteran's disability as a 
musculoskeletal disorder and/or 
neurological disorder, if deemed 
appropriate to do so by the examiner(s).

A clear rationale for all opinions should 
be provided, along with a discussion of 
the facts and medical principles.  Copies 
of all pertinent records in the Veteran's 
claims file, or in the alternative the 
claims file, must be made available to the 
examiner for review in connection with the 
examination.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
